DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are:
A device for recording  and data logging; An arrangement for logging and report in Claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification , the device and the arrangement is telematic device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Im et al. (US2021/0201598) and here in after will be referred as Im. 

Regarding Claim 1, Im teaches a vehicle having a system for detecting and analyzing abnormal vibrations (Para [0053] : “In an embodiment, the apparatus 130 for providing an automotive preventive maintenance service can receive sensing values periodically or in real time from a plurality of sensors included in the user vehicle 110, and can diagnose abnormal situations or defects of safety parts and provide the result to the user vehicle 110.” : here diagnose abnormal condition is the abnormal vibrations), comprising: 
an accelerometer configured to provide acceleration data to at least one of a vehicle stability control system, an anti-lock braking system, a traction control system, a vehicle engine, a vehicle transmission, a Safety Restraint System, an airbag module, and a telematics device (Para [0074] : 310 can create vehicle diagnosis information by receiving complex vibration information integrating vibration information that is shown during driving through the engine vibration sensor 210, the knuckle vibration sensor 220, and the car body vibration sensor 230 of the user vehicle 110, and can create vehicle state information by receiving vehicle information, which is provided by the ECU 240 of the user vehicle 110 through the OBD II connector.”);

 a device for recording and data logging vibration information produced by the accelerometer (Para [0062] : “The vehicle information creator 310 integrates an engine vibration signal, a knuckle vibration signal, and a car body vibration signal received from the user vehicle 110 and creates vehicle diagnosis information using vehicle information obtained by collecting vehicle information provided by an ECU (Electronic Control Unit) 240 through an OBD II connector. The vehicle diagnosis information includes diagnosis information of parts of a vehicle. The vehicle information creator 310 can collect vehicle information provided from the vehicle ECU and can create vehicle state information for the automotive preventive maintenance service.”); 

a processor configured to establish normal vibration signatures for the vehicle, and to detect abnormal vibrations (Para [0064] : “The vehicle breakdown generation predictor 320 includes a part diagnosis algorithm that compares complex vibration signal information of the user vehicle 110 that is being driven and normality diagnosis information of the vehicle information database 140, using a normality complex vibration signal diagnosis information, and an aging degree prediction algorithm that predicts the aging degree of the parts.”);

330 receives a preventive maintenance emergency degree of a part according to the vehicle breakdown generation predictor 320. The automotive repair shop recommender 330 includes an automotive repair shop recommendation function that recommends an automotive repair shop to a user through the user vehicle 110 and the user terminal 120 when there is a specific part that requires maintenance in accordance with a preventive maintenance emergency degree.”).  
	
Similarly Claim 9 is rejected on the similar rational. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Buffmire et al. (US2011/0046814A1) and herein after will be referred as Buffmire. 

Regarding Claim 2, Im teaches the vehicle of claim 1. Im also teaches wherein: the accelerometer being integrated with the telematics device (Para [0074]);
Even though Telematics devices and its function and its working principle is well known in the art of Vehicle Controls , just to avoid the arguments from the applicant and to promote better customer service, the examiner is citing Buffmire which is analogues art of Vehicle Communication.
Buffmire teaches telematics device being configured to provide a data connection gateway between a vehicle communication bus, a backend server, and at least one vehicle component; and the telematics device being configured to report the abnormal vibrations by way of at least one of a phone application and a web application (Para [0125] : “FIG. 9A of an exemplary device 74 implemented as a telematics device (1) configured to transmit and/or receive telecommunications and information in an integrated fashion. The exemplary telematics device (1) may include an applications (Apps) module or portion, an input/output (I/O) and operating 1) may have fewer components, or may include additional components not described herein. The portions may be implemented or separately provided as devices, as systems, or as memory media. Some portions may be integrated with each other.”).  


    PNG
    media_image1.png
    1012
    648
    media_image1.png
    Greyscale



Similarly Claims 10 and 17 are rejected on the similar rational.  

Regarding Claim 3, Im in view of Buffmire teaches the vehicle of claim 2. 
Im teaches wherein: the processor being further configured to establish normal vibration signatures and detect abnormal vibrations based on a fixed vehicle specific value comprising at least one of tire size, transmission ratios, and axle ratio (Para [0086] : “In an embodiment, the part diagnosis algorithm may include a diagnosis logic that separately specifies corresponding parts for the speed of a vehicle, the angular acceleration of a vehicle, the driving state of a vehicle, the driving environment of a vehicle, the driving inclination of a vehicle, and a frequency range when an abnormality diagnosis result comes out of vehicle diagnosis information including a complex vibration signal in which vibration signals related to various parts such as a wheel bearing, a brake judder, and a wheel balance are integrated.” Here angular driving state is being interpreted as transmission ratio); 
and the processor being further configured to establish normal vibration signatures and detect abnormal vibrations based on an operating condition comprising at least one of vehicle speed, engine RPM, transmission gear selection, vehicle rate of acceleration, vehicle rate of braking, and a state of coasting (Fig.5 and Para [0086] : “part diagnosis algorithm may include a diagnosis logic that separately specifies corresponding parts for the speed of a vehicle,”).  

Similarly Claims 11 and 18 are rejected on the similar rational.  

Regarding Claim 4, Im in view of Buffmire teaches the vehicle of claim 3, wherein: the processor being further configured to analyze the abnormal vibrations to determine, by way of a logic table, whether they match the vibration signature of a particular out of balance or otherwise faulty vehicle component (Para [0085] : “In FIG. 7, the vehicle breakdown generation predictor 320 performs a comparison diagnosis logic with normality information of the automotive information database 140 on the basis of the frequency band in the complex vibration signal diagnosis information using the part diagnosis algorithm. The vehicle breakdown generation predictor 320 can create a vehicle part state by separately specifying a part corresponding to the frequency range in which an abnormality diagnosis result appears as the result of performing the diagnosis logic.”); 
and the telematics device being further configured to report possible vehicle sub-system specific issues (Para [0081] : “The specific part diagnosis logic may include a diagnosis process that finds out whether is it normal by mathematically analyzing a unique system of a part by converting a complex vibration signal including acceleration signals and vibration signals of vibration sensors into a frequency response function using FFT (Fast Fourier Transform, FFT), and comparing it with normality diagnosis information of the automotive information database 410.” Also Para [0075] : “The vehicle breakdown generation predictor 320 can create vehicle part states composed a preventive maintenance emergency degree and vehicle parts through the part diagnosis algorithm and the aging degree prediction algorithm on the basis of vehicle diagnosis information. The vehicle breakdown generation predictor 320 can provide a breakdown generation prediction service of a vehicle to a user through the user vehicle 110 and the user terminal 120 by detecting abnormality of parts, determining the aging degree of parts, and maintenance emergency degree using the vehicle part states.”).  

Similarly Claims 12 and 19 are rejected on the similar rational.  

Regarding Claim 5,  Im in view of Buffmire teaches the vehicle of claim 4. wherein: the logic table further including vehicle data comprising at least one of tire pressure, vehicle component temperature, and engine throttle setting (Para [0087] : “The part diagnosis algorithm can diagnose whether there is abnormality in parts and separately specifying abnormal parts after creating vehicle part states by analyzing a complex vibration signal including at least one symptom of tire air pressure abnormality, wheel balance abnormality, wheel alignment abnormality, wheel bearing flaking, continuous velocity joint flaking, damper leak, a ball joint over cap, and a brake judder.”).  

Similarly Claims 13 is rejected on the similar rational.  

Regarding Claim 6,  Im teaches the vehicle of claim 5. 
Im teaches the processor being further configured to set different thresholds for the detection of abnormal vibrations depending on at least one of whether the vehicle is moving or stationary, whether vehicle subsystem is active, and vehicle vocation (Para [0086] teaches “the part diagnosis algorithm may include a diagnosis logic that separately specifies corresponding parts for the speed of a vehicle, the angular acceleration of a vehicle, the driving state of a vehicle, the driving environment of a vehicle, the driving inclination of a vehicle, and a frequency range when an abnormality diagnosis result comes out of vehicle diagnosis information including a complex vibration signal in which vibration signals related to various parts such as a wheel bearing, a brake judder, and a wheel balance are integrated” : here separate logic is being interpreted as sperate threshold based of the state of vehicle,  speed of the vehicle etc..) 

Similarly Claim 14 is rejected on the similar rational.  

Regarding Claim 7,  Im in view of Buffmire teaches the vehicle of claim 4. Im also teaches wherein: the telematics device being further configured to report the development of a dangerous vehicle condition (Para [0063] : “ In an embodiment, the vehicle breakdown generation predictor 320 can receive vehicle diagnosis information and vehicle state information. The vehicle breakdown generation predictor 320 can creates diagnosis information and the vehicle state information and then analyzes the vibration abnormality degree of the parts, thereby being able to detect abnormality, determine an aging degree, and a preventive maintenance emergency degree.”).
  Similarly Claim 15 is  rejected on the similar rational.  

Regarding Claim 8,  Im in view of Buffmire teaches the vehicle of claim 4. Im also teaches wherein: the telematics device being further configured to track the vehicle, notify maintenance personnel of the out of balance or otherwise faulty vehicle component, and locate repair parts and facilities according to the vehicle components and/or sub-systems likely at fault (Para [0076] : “ The automotive repair shop recommender 330 can provide an automotive repair shop 110 and the user terminal 120 on the basis of data integrating the location of a vehicle and the location of registered automotive repair shops obtained through a GPS system, professional skill for maintaining a specific part at the registered automotive repair shops, the cost for maintenance at registered automotive repair shops, etc. in accordance with the preventive maintenance emergency degree for at least one vehicle part state.”).

Similarly Claims 16 and  20 are rejected on the similar rational.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cella et al. (US2020/0103894) discloses an industrial machine predictive maintenance system may include an industrial machine data analysis facility that generates streams of industrial machine health monitoring data by applying machine learning to data representative of conditions of portions of industrial machines received via a data collection network. The system may include an industrial machine predictive maintenance facility that produces industrial machine service recommendations responsive to the health monitoring data by applying machine fault detection and classification algorithms thereto. A computerized maintenance management system (CMMS) that produces orders and/or requests for service and parts responsive to the industrial machine service recommendations can be included. The system may include a service and delivery coordination facility that processes information regarding services performed on industrial machines responsive to the orders and/or requests for service and parts, thereby validating the services performed while producing a ledger of service activity and results for individual industrial machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668